Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/14/2020.   It is CON of SN 15/754,226.  
Claims 4-5 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA (US 20130154434 A1) in view of Oshida (US 20130328436 A1).
As for claims 4-5, HASEGAWA discloses a method of manufacturing a stator core (21, Fig. 3), and a motor [0080] comprising a stator core, comprising: 
Laminating (“a laminating step”, abstract, etc.) and temporarily fixing [0044-0043 electrical steel sheets (32, Fig. 4) having a thickness with an interlocking part (26, best see Fig. 5), 
applying hardening resin (31) [0045] between the electrical steel sheets (best see Fig. 5), and 
fully fixing the electrical steel sheets (after welding at 25a, Fig. 3) [0042].  
HASEGAWA is silent to explicitly describe “by curing the hardening resin”.   It is notoriously old and well known in the art to have resin being cured and hardened in various ways, and therefore the examiner hereby takes official notice.  Refer references in prior art made of record. It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have fully fixing the electrical steel sheets by curing the hardening resin so that liquid state of resin changed to solid state. 
Hashimoto is only failed to disclose the electrical steel sheets having a thickness of from 60 to 80 µm.  
Oshida discloses [0054] an electrical steel sheets for stator core having a thickness of approximately 0.05 to 1.0 mm.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Hashimoto with that of Oshida to have claimed thickness of an electrical steel sheets for stator core from 60 to 80 µm (i.e., 0.06 – 0.08 mm) selected from the range of Oshida, furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
It is known in the art that thinner sheets result less magnetic losses as a positive benefits, i.e., for higher performance and energy-efficient requirements. 
Besides, note that the claimed thickness is one of standard lamination thickness known in the art, and thinner silicon steel sheets are commercially available.  See reference  of commercial articles. 
(1) MagWeb, "ELECTRICAL STEELS: OVERVIEW" 
Table 1. “Standard” thickness of Electrical Steels
See attachment in office action mailed on 5/1/2020 in the parent Application Number: 15/754,226

(2) Arnold Magnetic Technologies
For thin gauge, specialized rolling mills are used to achieve uniform cross-strip
thickness and flawless surfaces on material down to 0.001” (0.025 mm).
Arnold does, incidentally, roll other alloys to as little as 85 millionths of an inch
(3) Thomson Lamination Co. 
Thin-Gauge Electrical Steel
In addition to silicon steel, we work with other types of thin-gauge electrical steel such as Sura and Arnon material to produce parts with thicknesses ranging from 0.003” to 0.010”. These types of steel work well in applications in which require higher performance and energy-efficient requirements.

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Curing the hardening resin e.g., by naturally, by use of hardner, by application of light.  
Kreidler  et al (US 20150244214 A1), [0097]  
Hamer et al (US 20140021811 A1), [0016]
Sato et al (US 20060079605 A1), [0100] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834